DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 09/04/2020, 12/02/2020 and 01/06/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.	

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/02/2020 has been entered.
 
Response to Arguments
Applicant’s Amendments and arguments filed 12/02/2020 have been noted and entered for consideration. Claims 1-2, 5-9, 12-16 and 19-26 are pending in the instant application. 

With regard to the objections to Claims, Applicant’s arguments filed 12/02/2020 (see page 7 of Remarks) in view of the amendments have been fully considered but are partially persuasive. 

With regard to the 102/103 rejections, Applicant’s arguments filed 12/02/2020 (see pages 7-10 of Remarks) in view of the amendments have been fully considered but are moot because the arguments do not apply to any of the references being used in the current rejection. 

Claim Objections
1-2, 5-9, 12-16 and 19-26 are objected to because of the following informality:  
Claim 1 recites, “a retransmission” (line 8). It is suggested to replace it with “the retransmission” for avoiding potential antecedent basis issue. Claim 1 further recites, “a radio access network device” (lines 5-6). It is suggested to replace it with “the radio access network device”  for avoiding potential antecedent basis issue. Claims 8 and 15 are rejected at least based on a similar rational applied to claim 1.
Claim 6 recites, “restoring information carried in the received transport block” (line 1). It is suggested to replace it with “the restoring information carried in the received transport block” for avoiding potential antecedent basis issue. Further, claim 6 recites, “indicating at least one code block group of the transport block from a previous transmission” (lines 5-6). It is suggested to replace it with “indicating the at least one code block group of the transport block from the previous transmission” for clarity. Claims 13 and 20 are objected to at least based on a similar rational applied to claim 6.
Claim 22 recites, “at least one code block group” (line 2) and “at least one code block group” (line 4). It is suggested to replace each of them with “the least one code block group” for avoiding potential antecedent basis issue. Further, claim 22 recites, “a second states” (line 4). It is suggested to replace it with “a second state” for clarity. Claims 24 and 26
Claims 2, 5-7, 9, 12-14, 16 and 19-26 are also objected to since they are directly or indirectly dependent upon the objected claims, as set forth above. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-2, 5-9, 12-16 and 19-26 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites, “at least one code block group of the transport block ... ” (lines 14-15). It is unclear whether “at least one code block group” refers to “a code block group” (line 4) or something else. Claims 8 and 15 are rejected at least based on a similar rational applied to claim 1. For the sake of examination purpose only, it is interpreted as best understood.
Claims 2, 5-7, 9, 12-14, 16 and 19-26 are also objected to since they are directly or indirectly dependent upon the objected claims, as set forth above. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.	
Claims 1, 5, 8, 12, 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over You et al (US Publication No. 2019/0165882) in view of Komura et al (US Publication No 2010/0135221). Note that You claims priority of US Provisional Application No. 62/373,986 (hereinafter, “You’986”) filed on 08/12/2016, thus You is qualified as a prior art under 102(a)(2) for the instant application with the effective filing date 08/12/2016. 

Regarding claim 1, You teaches, a method for receiving information [FIG. 16, ¶0190, network where transmitting device 10 and receiving device 20 are implemented for performing transmitting/receiving information], comprising:
receiving, by a terminal device, downlink control information from a radio access
[FIG. 16;  ¶0148 and 0196, receiving device 20 in DL receives downlink control information (DCI) from eNB (i.e., radio access network device), wherein the DCI is transmitted for scheduling a retransmission] (see also, You’986; specification, page 18), the code block group is one of a plurality of code block groups of a transport block that the terminal device received from a radio access network device [FIGS. 10 and 16; ¶0132 and 0196-0198, a group of CB1 to CBN-1 (all CBs) is one of the group of CB1 to CBN-1 (all CBs) and another group of CB1 and CB2 of a transport block including N code blocks (CBs) that received from a transmitting device 10 in DL] (see also, You’986; specification, pages 15-16), and the code block group comprises at least one code block that is not transmitted correctly [¶0144, the group of CB1 to CBN-1 (all CBs) comprises CB(s) which are not transmitted normally due to puncturing] (see also, You’986; specification, pages 17 and 18); 
receiving, by the terminal device, a retransmission of the code block group from
the radio access network device [FIGS. 10 and 16; ¶0132, 0148 and 0196, the receiving device 20 receives a retransmission of the group of all CBs (i.e., code block group) from the transmitting device 10] (see also, You’986; specification, page 18); and
restoring, by the terminal device, information carried in the received transport block [FIG. 16; ¶0132, 147 and 196, the receiving device 20 receives CB(s) divided from the transport block and restores CB(s) which is (are) not received properly] (see also, You’986; specification, pages 17 and 18);
wherein the downlink control information comprises identification information [¶0136 and 0148, the DCI comprises information of explicit field including 1 bit (i.e., identification information) indicating that all CBs/group of CB1 to CBN-1 (i.e., code block group) are retransmitted; note that “information of explicit field including 1 bit” corresponds to identification information of a specific group of all CBs (CB1 to CBN-1)) (see also, You’986; specification, pages 16-18) (see also, You’986; specification, page 18), the identification information identifies which code block group of the transport block is retransmitted [¶0148, the information of explicit field including 1 bit (i.e., identification information) indicates that the group of CB1 to CBN-1 (all CBs) (i.e., which code block group) is retransmitted (see also, You’986; specification, page 18).
Although You teaches, “the downlink control information comprises identification information identifying which code block group of the transport block is retransmitted”, as set forth above, and You further teaches, at least one code block group of the transport port block from a previous transmission [FIGS. 10 and 16; ¶0132 and 0196-0198, a group of CB1 to CBN-1 (all CBs)/another group of CB1 and CB2 (i.e., at least one code block group) of the transport block that received from a transmitting device 10 in DL (i.e., from a previous transmission)] (see also, You’986; specification, pages 15-16), You does not explicitly teach (see, emphasis), the downlink control information comprises “the indication information indicates whether” at least a portion of a transmission block is “punctured”.
However, Komura teaches, downlink control information comprises “indication information indicates whether” at least a portion of a transmission block from a previous transmission is “punctured” [FIG. 10B and 10C; ¶0080-0082, downlink signal symbols generated by radio control unit 28 (i.e., downlink control information) comprises a HC field containing a first bit for “with/without retransmission” and a second bit for “type of puncture” (i.e., indication information); note that for example, if the first bit indicates “with retransmission”, it means that data under subject is retransmitted (i.e., data from a previous transmission), further the second bit indicates that at least a portion of the data is punctured].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the downlink control information taught by You to further provide “the indication information indicates whether” at least a portion of a transmission block is “punctured”, as taught by Komura to arrive at the claimed invention. One of ordinary skill in the art would have been motivated to make such a combination in order to provide the system of You with the enhanced capability of reducing sizes of HARQ control signals and improving reliability of the control information for HARQ [¶0086-0087 of Komura]. 

Regarding claim 5, You teaches, wherein the at least one code block that is not transmitted correctly [FIG. 10; ¶0132, 0136 and 0198, punctured CBs (i.e., affected code blocks); note that a position of a resource in which transmission of data is punctured and greatly affected by interference (see ¶0136)] is partially replaced or superimposed by another transmission flow [¶0175, punctured by URLLC data (i.e., another transmission flow)] that is different from a transmission flow carried by the transport block [¶0175, different from eMBB data (i.e., transmission flow) carried by DL transmission/code blocks (constituting a transport block)] (see also, You’986; specification, pages 12, 14 and 16-18).  

Regarding claim 8, You teaches, a terminal device [FIG. 16; ¶0136 and 0196, UE; receiving device 20 in DL] (see also, You’986; specification, page 6), comprising: a processor [FIG. 16 and ¶0196, UE processor 21] (see also, You’986; specification, page 6), a transceiver [FIG. 16 and ¶0196, UE RF unit 23] (see also, You’986; specification, page 6), and a memory unit [FIG. 16 and ¶0196, UE memory 22] (see also, You’986; specification, page 6) storing program instructions [FIG. 16 and ¶0191, storing programs; note that every UE has a memory unit storing program instructions]; wherein when executed by the processor [FIG. 16 and ¶0191, executed by UE processor 21] (see also, You’986; specification, page 6), the program instructions enable the terminal device to perform the following steps [FIG. 16; ¶0191 and 192, stored programs used for processing and controlling UE processor 21 to perform various control functions; note that every UE has a processor and a memory storing program instruction enable the UE to perform actions] (see also, You’986; specification, page 6).
	Accordingly, claim 8 is rejected at least based on a similar rational applied to claim 1. 

Regarding claim 12, claim 12 is rejected based on a similar rational applied to claim 5.

Regarding claim 15, You teaches, a non-transitory storage medium [FIG. 16 and ¶0196, UE memory 22] (see also, You’986; specification, page 6) storing computer program codes [FIG. 16 and ¶0191, storing programs] which, when executed by a processor [FIG. 16 and ¶0196, UE processor 21] (see, You’986; specification, page 6) of a communication device [FIG. 16 and ¶0196, UE; receiving device 20 in DL] (see, You’986; specification, page 6), cause the communication device [FIG. 16 and ¶0196, causes UE; receiving device 20 in DL; note that every UE has a processor and a memory storing program codes cause the UE to perform actions] (see, You’986; specification, page 6) to perform actions. 
Accordingly, claim 15 is rejected at least based on a similar rational applied to claim 1.

Regarding claim 19, claim 19 is rejected based on a similar rational applied to claim 5.

Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over You et al (US Publication No. 2019/0165882) in view of Komura et al (US Publication No 2010/0135221) and further in view of Tanaka et al (US Publication No. 2012/0014347).

Regarding claim 2, although You teaches, transmitting, by the terminal device [FIG. 16 and ¶0196, by UE; receiving device 20 in DL], information [¶0146, feedback information] in response to a transmitted code block group [¶0146, feedback information in response to transmitted CBs] to the radio access network device [FIG. 16 and ¶0196, to eNB; transmitting device 10 in DL], acknowledgement [¶0111, HARQ ACK], and retransmitted code block group [¶0132, 154 and 198, retransmitted CBs], You in view of Komura does not explicitly teach, transmitting, by a terminal device, acknowledgement information in response to a retransmitted code block.
	However, Tanaka teaches, transmitting, by a terminal device [FIG. 5 and ¶0045, UE 200] acknowledgement information in response to a retransmitted data [FIG. 5 and ¶0045, UE 200 transmits an ACK signal in response to retransmitted data].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the terminal device taught by You in view of Komura to transmit acknowledgement information in response to retransmitted data as taught by Tanaka to arrive at the claimed invention. One of ordinary skill in the art would have been motivated to make such a combination in order to provide the system of You in view of Komura with the enhanced capability of allowing the system to limit use of wireless resource for unnecessary data transmission and thus improving overall system throughput [¶0053 of Tanaka]. 

Regarding claim 9, claim 9 is rejected at least based on a similar rational applied claim 2.

Regarding claim 16, claim 16 is rejected at least based on a similar rational applied claim 2.

Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over You et al (US Publication No. 2019/0165882) in view of Komura et al (US Publication No 2010/0135221) and further in view of Goldsmith et al (US Publication No. 2014/0233395).

Regarding claim 6, although You teaches, restoring information carried in the received transport block [¶0132, 0147 and 0196, the receiving device 20 receives CB(s) divided from the transport block and restores CB(s) which is (are) not received properly] (see, You’986, pages 15-16) in instance that the indication information indicating at least one code block group of the transport block from a previous transmission is punctured or interfered [¶0132, 0147 and 0196, if a position of CB which is not received successfully (i.e., punctured) is identified], and You further teaches “the received transport block” and “the retransmitted cod block group”, as set forth above in claim 1, You in view of Komura does not explicitly teach (see, emphasis), decoding, by a terminal device, data by excluding information in a data group in a received transport block and including information in a retransmitted data group.
	However, Goldsmith teaches, decoding, by a terminal device [FIG. 3 and ¶0044, decoding packets by data receiver 110] by excluding information in a data group in a received transport block [FIG. 3 and ¶0044, by discarding data in a group of previous transmissions] and including information in a retransmitted data group [FIG. 3 and ¶0044, including new retransmission of packet].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the terminal device taught by You in view of Komura to decode data by excluding information in a data group in a received transport block and including information in a retransmitted data group as taught by Goldsmith to arrive at the claimed invention. One of ordinary skill in the art would have been motivated to make such a combination in order to provide the system of You in view of Komura with the enhanced capability of allowing the system to declare its last decoded packets and thus improve energy efficiency of the system [¶0004 and 0044 of Goldsmith]. 

Regarding claim 13, claim 13 is rejected at least based on a similar rational applied to claim 6.

Regarding claim 20, claim 20 is rejected at least based on a similar rational applied to claim 6.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over You et al (US Publication No. 2019/0165882) in view of Komura et al (US Publication No 2010/0135221) and further in view of Feng et al (US Publication No. 2015/0358952).

Regarding claim 7, although You teaches, the terminal device [FIG. 16 and ¶0196, when UE; receiving device 20 in DL] receives the transport block [FIGS. 10 and 16; ¶0197 and 0198, receives code blocks (CBs) constituting a transport block (TB)] from the radio access network device [FIG. 16 and ¶00196, from eNB; transmitting device 10 in DL], and the terminal device [FIG. 16 and ¶0196, when UE; receiving device 20 in DL] receives the retransmission of the code block group [FIG. 10; ¶0132, 0148 and 0198, receives a retransmission of a group of CBs/punctured CBs (i.e., code block group)] from the radio access network device [FIG. 16 and ¶0196, from eNB; transmitting device 10 in DL], You in view of Komura does not explicitly teach, a “HARQ process number” used when a terminal device receives data from a radio access network device is the “same as a HARQ process number” used when the terminal device receives a retransmission of data from the radio access network device. 
	However, Feng teaches, a HARQ process number [¶0109, HARQ process ID] used when a terminal device receives data from a radio access network device [¶0109, used when UE receives HS-DSCH data from a base station] is the same as a HARQ process number [¶0109, HARQ process ID] used when the terminal device receives a retransmission of data from the radio access network device [¶0109, used when UE receives another HS-DSCH data within a time window T (i.e., retransmission of data) from a base station; note that base station sends same data to UE in a same HARQ process ID].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by You in view of Komura to use the same HARQ process number for initial transmission and retransmission of data as taught by [¶0110 of Feng]. 

Regarding claim 14, claim 14 is rejected based on a similar rational applied to claim 7.

Claims 21, 23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over You et al (US Publication No. 2019/0165882) in view of Komura et al (US Publication No 2010/0135221) and further in view of Yang et al (US Publication No. 2016/0373767).

Regarding claim 21, although You teaches, “the identification information of the code block group”, as set forth above in claim 1, You in view of Komura does not explicitly teach (see, emphasis), a group index of a code block group.
	However, Yang teaches, a group index of a code block group [¶0172, indexes of j blocks groups].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the code block group taught by You in view of Komura to include a group index as taught by Yang to arrive at the claimed invention. One of ordinary skill in the art would have been motivated to make such a combination in order to provide the system of You in view of Komura with the enhanced capability of allowing the system to determine an optimal processing order of code block groups [¶0172 of Yang]. 

Regarding claim 23, claim 23 is rejected at least based on a similar rational applied to claim 21.

Regarding claim 25, claim 25 is rejected at least based on a similar rational applied to claim 21.

Claims 22, 24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over You et al (US Publication No. 2019/0165882) in view of Komura et al (US Publication No 2010/0135221) and further in view of Mallik et al (US Publication No. 2016/0173232).

Regarding claim 22, although You teaches, “the indication information indicates that at least one code block group of the transport block from the previous transmission is punctured or interfered”, as set forth above in claim 1, You in view of Komura does not explicitly teach (see, emphasis), two states, a first state of the two states indicates that a code block is punctured or interfered, and a second state of the two states indicates that the code block is not punctured or not interfered.
	However, Mallik teaches, two states, a first state indicates that a code block is punctured or interfered, and a second states indicates that the code block is not punctured or not interfered [FIG. 7; ¶0075-0076, CBs 5 and 7 being punctured or affected (i.e., first state) and CBs 0-4, 6, 8 and 9 not being punctured or not affected (i.e., second state)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the indication information taught by You in view of Komura to provide two states, a first state indicates that a code block is punctured or interfered, and a second states indicates that the code block is not punctured or not interfered as taught by Mallik to arrive at the claimed invention. One of ordinary skill in the art would have been motivated to make such a combination in order to provide the system of You in view of Komura with the enhanced capability of allowing the system to deal with various or specific network environments where busty interference signals are present, thereby enabling a more efficient and robust system design [¶0008 and 0076-0077 of Mallik]. 

Regarding claim 24, claim 24 is rejected at least based on a similar rational applied to claim 22.

Regarding claim 26, claim 26 is rejected at least based on a similar rational applied to claim 22.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JONG KIM whose telephone number is (571)270-3216.  The examiner can normally be reached on 7:30am-5:30pm (M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.f attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.K./Examiner, Art Unit 2469                                                                                                                                                                                            

/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469